Title: To Benjamin Franklin from Lafayette, [3 June 1784]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin



My dear Sir
Thursday Morning [June 3, 1784]

Having determined to Go By the Next packet that Sails from L’orient on the 22d inst, I shall Be Happy to Be Honoured With Your Commands— I don’t leave Paris Before the 17th and Will in a few days Wait Upon Your Excellency— Be So kind as to let

me know if You Have Heard Any thing from America— The only News I Had are, 1st that the Cincinnati Affair occasiones Great debates 2d that Congress Have an intention to Adjourn to Six Months and leave a Committee with Very Small Powers— 3dly that the Washington Packet is offered for Sale— Have You Received Any thing that Relates to Your own Motions?
Most Respectfully and Affectionately Yours

Lafayette

 
Addressed: A Monsieur / Monsieur Franklin / A Passy
Endorsements: June 3. 1784 / Marqs de la Fayette June 3. 84
